                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   In the Matter of the Complaint of Lance                  CASE NO. C20-0725-JCC
     Staughton, owner of S/V BAT OUT OF HELL,
10
     a 1997 Carroll Marine, Ltd. Model Mumm 30,               ORDER
11   U.S.C.G. No. 1070686 (USA55), for
     Exoneration from or Limitation of Liability.
12

13

14

15          This matter comes before the Court on Claimant Matthew Walker’s motion to dismiss.

16   (Dkt. No. 11.) Having thoroughly considered the parties’ briefing and the relevant record, the

17   Court hereby DENIES the motion for the reasons explained herein.

18   I.     BACKGROUND

19          On March 25, 2017, BAT OUT OF HELL (“BOOH”), a boat owned by Plaintiff Lance

20   Staughton, collided with BALANCE, a boat owned by Lee Skene, during the Three Tree Point

21   sailboat race. (Dkt. No. 19 at 2.) Claimant Matthew Walker, a crew member on BOOH, was

22   injured in the collision. Id. Following the collision, Mr. Staughton filed a written protest (Dkt.

23   No. 19-3) with the Protest Committee, which is a private adjudication committee that determines

24   whether participants in the race violated sailing rules. (See Dkt. No. 19 at 3–4.) After examining

25   the circumstances of the incident, the Protest Committee determined that BALANCE caused the

26   accident and that BOOH and Mr. Staughton were not at fault. (Dkt. No. 19-3 at 2.) This decision


     ORDER
     C20-0725-JCC
     PAGE - 1
 1   was affirmed by the Appeals Committee. (Dkt. No. 19-4 at 2–3.)

 2           In May 2017, Mr. Staughton informed his insurer, Geico Marine, of the collision and Mr.

 3   Walker’s injury. (Dkt. No. 20 at 1.) Mr. Staughton’s policy included Med Pay, which provides a

 4   payment of up to $5,000 for medical expenses resulting from an injury to any person aboard the

 5   boat. Id. at 2. In March 2018, Mr. Walker’s attorney, Olga Blotnis, sent a letter to Valerie Bell, a

 6   Geico Marine claims adjuster, stating that she represented Mr. Walker in connection with his

 7   injury and requested payment of the Med Pay benefits owed under Mr. Staughton’s policy. (Dkt.

 8   No. 20-5 at 1.) In the letter, she wrote that “[we] intend to pursue the full claim for our client
 9   against the tortfeasor/s.” Id. Ms. Blotnis provided Mr. Walker’s medical records and hospital
10   bills, which totaled $9,441.79. (Dkt. No. 20-8 at 1.) In November 2018, Ms. Bell sent Ms.
11   Blotnis a check for $5,000 in Med Pay benefits. (Dkt. No. 20-10 at 2.) In December 2018, Ms.
12   Bell e-mailed Ms. Blotnis, requesting Mr. Skene’s insurance information so Geico Marine could
13   assert its subrogation rights. (Dkt. No. 20-11 at 1.) Shortly after, Ms. Blotnis provided the
14   information and stated in her e-mail “please note that they are not accepting responsibility and
15   believe that Mr. Staughton is the liable party.” Id. This was the sum total of the relevant written
16   communications between representatives for Mr. Walker and Mr. Staughton.
17           Then, in March 2020, Mr. Walker filed a personal injury lawsuit against Mr. Skene and
18   Mr. Staughton in King County Superior Court relating to his injuries from the collision. (Dkt.

19   No. 20-16.) In May 2020, Mr. Staughton filed this action seeking limitation of, or exoneration

20   from, liability under the Limitation of Vessel Owner’s Liability Act, 46 U.S.C. § 30501 et seq.

21   (Dkt. No. 1.) Mr. Walker now moves to dismiss, arguing that Mr. Staughton failed to file the

22   action within the six-month statute of limitations. (Dkt. No. 11. at 4–5.)

23   II.     DISCUSSION

24           A.      Legal Standard

25           The Limitation of Liability Act provides that “[t]he owner of a vessel may bring a civil

26   action in a district court of the United States for limitation of liability under this chapter . . .


     ORDER
     C20-0725-JCC
     PAGE - 2
 1   within 6 months after a claimant gives the owner written notice of a claim.” 46 U.S.C.

 2   § 30511(a). The Courts of Appeals are split on whether § 30511(a)’s six-month time bar is a

 3   jurisdictional limitation. The Fifth and Sixth Circuits have decided that it is. See In re Eckstein

 4   Marine Serv., 672 F.3d 310, 315 (5th Cir. 2012); Cincinnati Gas & Elec. Co. v. Abel, 533 F.2d

 5   1001, 1003 (6th Cir. 1976). The Eleventh Circuit has held that it is not. Orion Marine Const.,

 6   Inc. v. Carroll, 918 F.3d 1323, 1329 (11th Cir. 2019). Under the Eleventh Circuit’s approach, a

 7   Federal Rule of Civil Procedure 12(b)(1) motion to dismiss for lack of subject matter jurisdiction

 8   should instead be considered a Rule 12(b)(6) motion to dismiss for failure to state a claim, which
 9   can be converted into a motion for summary judgement if the parties provide evidence outside of
10   the pleadings. Id. The Ninth Circuit has not yet addressed the issue.
11          Mr. Walker argues that his motion should be considered under Rule 12(b)(1) because the
12   statute’s time bar is a jurisdictional limitation. A motion to dismiss under Rule 12(b)(1) may be
13   “facial,” in which the challenger accepts the facts alleged in the complaint as true but asserts that
14   they do not show the Court has jurisdiction, or “factual,” in which the challenger disputes the
15   factual allegations purporting to demonstrate federal jurisdiction. See Leite v. Crane Co., 749
16   F.3d 1117, 1121–22 (9th Cir. 2014). Mr. Walker’s motion, if viewed under Rule 12(b)(1), asserts
17   a factual attack because he presents extrinsic evidence challenging the facts that are the basis for
18   subject matter jurisdiction. When presented with a factual attack, the party asserting federal

19   jurisdiction “must support [its] jurisdictional allegations with competent proof under the same

20   evidentiary standard that governs the summary judgment context.” Id. (internal citations and

21   quotation marks omitted). Accordingly, under this standard, Mr. Staughton has the burden of

22   establishing jurisdiction.

23          Mr. Staughton argues that the Court should adopt the Eleventh Circuit’s approach and

24   consider the motion under Rule 56 as a motion for summary judgment. (Dkt. No. 11 at 9–10.)

25   “[A] party seeking summary judgment . . . bears the initial responsibility of informing the district

26   court of the basis for its motion, and identifying those portions of [the record] which it believes


     ORDER
     C20-0725-JCC
     PAGE - 3
 1   demonstrate the absence of a genuine issue of material fact.” Celotex Corp. v. Catrett, 477 U.S.

 2   317, 323 (1986). Once the moving party meets its burden, the nonmoving party must “show[]

 3   that the materials cited do not establish the absence . . . of a genuine dispute” or “cit[e] to

 4   particular parts of . . . the record” that show there is a genuine dispute. Fed. R. Civ. P. 56(c).

 5   When analyzing whether there is a genuine dispute of material fact, the “court must view the

 6   evidence ‘in the light most favorable to the opposing party.’” Tolan v. Cotton, 572 U.S. 650, 657

 7   (2014) (quoting Adickes v. S.H. Kress & Co., 398 U.S. 144, 157 (1970)). As the movant, Mr.

 8   Walker would bear a greater burden under the summary judgement standard than under the Rule
 9   12(b)(1) standard.
10          The Court does not need to determine whether a plaintiff’s failure to file within the
11   statute of limitation deprives the Court of jurisdiction because Mr. Walker’s motion fails even
12   when reviewed under Rule 12(b)(1), which is the standard most favorable to him. Accordingly,
13   the Court assumes without deciding that Mr. Walker’s motion is a Rule 12(b)(1) motion.
14          B.       Claimant’s Rule 12(b)(1) Motion to Dismiss
15          The Limitation of Liability Act allows a vessel owner to limit his or her liability arising
16   out of the operation of the owner’s vessel to the value of the vessel. However, under 46 U.S.C.
17   § 30511(a) and Supplemental Admiralty Rule F, a vessel owner may bring a claim for limitation
18   of liability or exoneration only if it is filed within six months of a claimant giving the owner

19   written notice of a claim. Mr. Walker argues that his attorney’s correspondence with Mr.

20   Staughton’s insurer in 2018 provided sufficient written notice under § 30511(a), starting the six-

21   month statute of limitations. (Dkt. No. 11 at 7.) He argues that the limitation of liability action is

22   untimely and should be dismissed. Id. Mr. Staughton argues that his filing was timely because he

23   did not have notice until April 2020, when he was served in the personal injury lawsuit. (Dkt.

24   No. 18 at 8.)

25          Neither the Limitation of Liability Act nor the Supplemental Admiralty Rule define what

26   constitutes “written notice of a claim.” 46 U.S.C. § 35011(a); Supp. Admiralty R. F(1). Courts


     ORDER
     C20-0725-JCC
     PAGE - 4
 1   have developed two similar tests to determine whether a claimant’s written notice is sufficient.

 2   The first test has been adopted by the Second, Fifth, Seventh, and Eleventh Circuits while

 3   numerous district courts have used the second test. The Ninth Circuit has not yet addressed the

 4   issue. As described below, the Court need not resolve the split because Mr. Walker did not

 5   provide sufficient written notice under either test.

 6              1.      Sufficient Notice Under the Reasonable Possibility Test

 7          Under the first test, a claimant provides sufficient notice if he or she “informs the vessel

 8   owner of an actual or potential claim . . . which may exceed the value of the vessel . . . and is
 9   subject to limitation.” Doxsee Sea Clam Co. v. Brown, 13 F.3d 550, 554 (2d Cir. 1994). “[T]he
10   written notice of a claim must reveal a ‘reasonable possibility’ that the claim made is one subject
11   to limitation.” In re McCarthy Bros. Co./Clark Bridge, 83 F.3d 821, 829 (7th Cir. 1996) (citing
12   In re Tom-Mac, 76 F.3d 678, 683 (5th Cir. 1996)). If the claimant sends multiple letter, courts
13   applying the first test “consider whether the entire series of letters satisfies the ‘reasonable
14   possibility’ requirement.” In re RLB Cont. Inc., 773 F.3d 596, 604 (5th Cir. 2014). Courts do not
15   require “exacting specificity in a notice of a claim” but employ “a broad and flexible standard of
16   review–reading letters of notice in their entirety and considering their ‘whole tenor.’” Doxsee, 13
17   F.3d at 554 (quoting In re Allen N. Spooner & Sons, Inc., 253 F.2d 584, 586 (2d Cir. 1958)).
18          Mr. Walker argues that his attorney’s communications provided notice of a “reasonable

19   possibility” of a claim against Mr. Staughton, specifically (1) her letter stating that Mr. Walker

20   would pursue “the full claim” against “the tortfeasor/s”; (2) her statement that “[a]t this time, we

21   are not presenting a bodily injury claim to Mr. Staughton’s policy”; and (3) her e-mail claiming

22   Mr. Skene’s insurance provider denied responsibility. (Dkt. No. 11 at 7–8.)

23          Mr. Walker’s argument is unpersuasive. At the time, the subject of the communications

24   was solely payment of the $5,000 Med Pay benefit owed by Geico Marine. Med Pay benefits are

25   not claims that are subject to limitation because they are owed by the insurance provider directly

26   to the claimant, irrespective of fault. (Dkt. No. 20 at 2.) Courts have held that communications


     ORDER
     C20-0725-JCC
     PAGE - 5
 1   regarding such claims do not provide sufficient notice under the first test and do not start the

 2   statute of limitations. See, e.g., In re Franz, 7 F. Supp. 3d 238, 241 (N.D.N.Y. 2014) (documents

 3   relating to workers’ compensation claims do not start the running of the six-month period

 4   because workers’ compensation claims are not subject to limitation); Petition of Am. M.A.R.C.,

 5   224 F. Supp. 573, 576 (S.D. Cal. 1963) (claim for death and burial benefits after an accident does

 6   not provide written notice of a claim because it is not a claim subject to limitation); Petition of

 7   Spearin, Preston & Burrows, Inc., 190 F.2d 684, 686 (2d. Cir. 1951) (letter requesting payment

 8   of “expenses” relating to an accident does not start the running of the six-month period because it
 9   refers to a compensation claim not subject to limitation).
10           In McCarthy, for example, the claimant, who had an ongoing workers’ compensation
11   claim relating to his injuries, sent a letter to the plaintiff stating that he believed the plaintiff was
12   responsible, revoking any medical authorizations, and requesting the letter be forwarded to the
13   plaintiff’s insurance carriers. 83 F.3d at 825. The court held that the letter was not adequate
14   notice since the plaintiff could have reasonably construed the letter to be related to the workers’
15   compensation claim rather than a future claim for damages. Id. at 829.
16           Similar to McCarthy, the statements that Ms. Blotnis made to Ms. Bell could be
17   “reasonably construed” to pertain to Mr. Walker’s ongoing Med Pay benefit claim rather than a
18   future claim for damages. “A vessel owner is not required to infer that someone may bring a

19   claim; a claimant must make his intentions clear to trigger the six month statute of limitations.”

20   In re Okeanos Ocean Rsch. Found., 704 F. Supp. 412, 417 (S.D.N.Y. 1989). The “reasonable

21   possibility” notice requirement does not allow claimants to send vague letters and then wait six

22   months to sue to eliminate a vessel owner’s ability to exercise their limitation right. See In re

23   UFO Chuting of Haw. Inc., 233 F. Supp. 2d 1254, 1257 (D. Haw. 2001) (notice requirements are

24   necessary to avoid placing an unnecessary burden on the owners and courts by forcing the filing

25   of an action to limit liability and the posting of a security whenever an injury occurs); McCarthy,

26   83 F.3d at 829–30 (“the real danger in failing to hold claimants to a fairly high level of


     ORDER
     C20-0725-JCC
     PAGE - 6
 1   specificity in letters is that the claimant may nullify a shipowner’s right to file a limitation action

 2   by sending a cryptic letter and then waiting more than six months to file a complaint.”).

 3          Since the communications in question concerned the payment of Med Pay benefits, they

 4   lacked the necessary degree of specificity to provide adequate notice of a potential claim against

 5   Mr. Staughton outside of those benefits. Mr. Walker argues that his attorney’s statement that she

 6   “intend[ed] to pursue the full claim for [her] client against the tortfeasor/s,” gave notice that a

 7   personal injury claim might be made against Mr. Staughton. (Dkt. No. 11 at 7.) However, when

 8   evaluating the “full tenor” of the letter, it is evident that Ms. Blotnis was focused on obtaining
 9   the Med Pay benefits owed to her client, not asserting a personal injury claim against Mr.
10   Staughton. In the same letter, Ms. Blotnis states that “medical payment coverage available under
11   this policy would be primary to cover medical expenses he incurred” and requests that Mr.
12   Staughton’s insurance provider send her a copy of the policy. (Dkt. No. 13 at 15.) Additionally,
13   the Protest Committee judgment, which determined Mr. Staughton was not responsible for the
14   accident, makes it even less reasonable to interpret the statement as notice of a possible claim
15   against him.
16          Next, Mr. Walker argues that his attorney’s statement that “at this time, we are not
17   presenting a bodily injury claim to Mr. Staughton’s policy” provided notice that Mr. Staughton
18   could be subject to a claim at a later date. (Dkt. No. 11 at 7.) But Ms. Blotnis made this statement

19   in a letter where she argued that Mr. Walker should not have to recover from a third party before

20   receiving the Med Pay benefits. In that context, the statement only supports the notion that Mr.

21   Walker was focused on obtaining the benefits owed to him by Geico Marine and that he did not

22   intend to pursue a claim against a third party or Mr. Staughton.

23          Finally, Mr. Walker argues that Mr. Staughton should have been aware of a potential

24   claim against him when he was notified that Mr. Skene’s insurer was denying responsibility for

25   the incident. However, Ms. Blotnis sent this e-mail to Geico Marine to help it assert its

26   subrogation rights against Mr. Skene’s insurer regarding the Med Pay benefit. (Dkt. No. 20-11 at


     ORDER
     C20-0725-JCC
     PAGE - 7
 1   1.) The e-mail did not mention or allude to the possibility that Mr. Walker would assert a

 2   personal injury claim against either party. (See generally id.)

 3          Since the communications concerned a claim not subject to limitation and the statements

 4   Mr. Walker provided were vague, he did not provide sufficient notice of a possible claim against

 5   Mr. Staughton. Accordingly, the Court does not need to consider whether there was a reasonable

 6   possibility that Mr. Walker’s claim would exceed the cost of the vessel and FINDS that Mr.

 7   Walker did not provide sufficient written notice under the first test.

 8              2.      Sufficient Notice Under the Demand Test
 9          A claimant provides sufficient notice under the second test when his or her

10   communication (1) demands a right or supposed right; (2) blames the vessel owner for any

11   damage or loss; and (3) calls upon the vessel owner for anything due to the claimant. Rodriguez

12   Moriera v. Lemay, 659 F. Supp. 89, 91 (S.D. Fla. 1987). Written notice must inform the owner

13   both of the “details of the incident” and “that the owner appeared to be responsible for the

14   damage in question.” See In re Okeanos, 704 F. Supp. at 415. Mr. Walker argues that he

15   provided sufficient notice under the second test because his communications (1) identified his

16   injuries, potential treatments, and the ship; (2) notified Mr. Staughton’s insurer that he intends to

17   bring a “full claim” against all “tortfeasor/s”; and (3) notified Mr. Staughton’s insurer that Mr.

18   Skene blames Mr. Staughton. (Dkt. No. 23 at 8.)

19          Mr. Staughton argues that Mr. Walker fails the second element because Mr. Walker does

20   not state in any of his communications that Mr. Staughton is responsible for his injuries. (Dkt.

21   No. 18 at 8.) The Court agrees. For a notice to satisfy the second element, it must “make it clear

22   that the claimant intends to seek damages from” the plaintiff. In re Vulcan Constr. Materials,

23   427 F. Supp. 3d 694, 701 (E.D. Va. 2019) (quoting In re Okeanos, 704 F. Supp. at 416–17); see

24   also Petition of J.E. Brenneman Co. 157 F. Supp. 295, 297 (E.D. Pa. 1957) (document sent to

25   ship owner identifying damages is not sufficient notice); In re Granite-Archer Western, 2008

26   WL 4166214, slip op. at 4 (S.D. Tex. 2008) (letter held not to be sufficient notice when it


     ORDER
     C20-0725-JCC
     PAGE - 8
 1   requested an inspection of the plaintiff’s property and stated that the claimant “may have a

 2   claim” against the plaintiff or “any third parties who may have been negligent in causing his

 3   injuries” but did not specify details of the incident or state an intention to seek damages from the

 4   petitioners). In one case, for example, the court held that a letter stating that damage “could

 5   result in legal action” did not provide sufficient notice because it did not state that the legal

 6   action would be against the plaintiff or state an opinion that the plaintiff caused the damages. In

 7   re Loyd W. Richardson Const. Co., 850 F. Supp. 555, 557 (S.D. Tex. 1993).

 8          Mr. Walker argues Ms. Blotnis’s statement that she “intend[s] to pursue the full claim for
 9   [her] client against the tortfeasor/s” is sufficient evidence that he blamed Mr. Staughton. (Dkt.
10   No. 23 at 8.) However, like the letter in Richardson, Ms. Blotnis’s letter does not say that Mr.
11   Staughton is one of “the tortfeasor/s” or that Mr. Walker believes Mr. Staughton is responsible
12   for his injuries. (Dkt. No. 20-5 at 1.) It would have been impossible to determine who Mr.
13   Walker believed was responsible for his injuries because Ms. Blotnis did not describe the
14   collision or specifically state how Mr. Walker was hurt. Instead, she only wrote that Mr. Walker
15   was on Mr. Staughton’s boat when he was injured in a “yacht incident.” Id.
16          Mr. Walker also argues that the e-mail notifying Mr. Staughton’s insurer that Mr. Skene
17   was not accepting responsibility indicates that he blamed Mr. Staughton for his injuries. (Dkt.
18   No. 23 at 8.) However, the e-mail only states that Mr. Skene is blaming Mr. Staughton. (Dkt. No.

19   20-11 at 1.) Ms. Blotnis does not state that her client agrees with Mr. Skene’s opinion or believes

20   that Mr. Staughton is liable. Id.

21          Finally, Mr. Walker cites Beesley’s Point Sea-Doo to support the argument that a

22   claimant does not need to directly blame the plaintiff in writing to satisfy the elements of the

23   second test. 1 (Dkt. No. 23 at 7.) In that case, the claimant was injured during a collision while

24   riding a jet ski rented from the plaintiff. See 956 F. Supp. 538, 541 (D. N.J. 1997). The court

25          1
              Mr. Walker also cites In re Hawaiian Water Sports but incorrectly states that the court
26   applied the second test when it actually applied the first test. (See Dkt. No. 23 at 7–8 (citing 2008
     WL 3065381, slip op. at 2–3 (D. Haw. 2008).)

     ORDER
     C20-0725-JCC
     PAGE - 9
 1   found that a letter sent to the plaintiff provided sufficient notice when it stated that the claimant

 2   was being represented by counsel for his injuries and advised the plaintiff to immediately contact

 3   its insurance company or attorney. Id. But the same court heard another case where the claimant

 4   sent letters to the plaintiff’s insurer requesting payment of first-party medical benefits which

 5   were due under the watercraft policy and distinguished the case from Beesley, holding that the

 6   letters did not provide sufficient notice because they were sent to the plaintiff’s insurance

 7   provider and they did not indicate the claimant intended to look to the plaintiff for damages or

 8   that the plaintiff may be at fault for the accident. In re Hartman 2010 WL 1529488, slip op. at 2–
 9   3 (D. N.J. 2010).
10          The relevant communications here are similar to those in Hartman. Mr. Walker’s
11   attorney did not send any letters directly to Mr. Staughton. Instead she sent them to Mr.
12   Staughton’s insurance company for the purpose of collecting Med Pay benefits. (Dkt. No. 19 at
13   5–6.) Mr. Walker’s attorney did not state that Mr. Staughton may be responsible for the accident
14   in any of his communications. (Dkt. No. 19 at 5.)
15      Accordingly, the Court FINDS that Mr. Walker has not provided sufficient notice under the
16   second test.
17   III.   CONCLUSION

18          For the foregoing reasons, Claimant’s motion to dismiss (Dkt. No. 11) is DENIED.

19          DATED this 7th day of May 2021.




                                                            A
20

21

22
                                                            John C. Coughenour
23                                                          UNITED STATES DISTRICT JUDGE
24

25

26


     ORDER
     C20-0725-JCC
     PAGE - 10
